NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             WILDA M., Appellant,

                                         v.

        DEPARTMENT OF CHILD SAFETY, G.M., T.M., Appellees.

                              No. 1 CA-JV 16-0524
                               FILED 7-25-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD528951
                 The Honorable Timothy J. Ryan, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of H Clark Jones LLC, Mesa
By Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda L. Adams
Counsel for Appellee Department of Child Safety
                         WILDA M. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Randall M. Howe joined.


T H O M P S O N, Judge:

¶1           Wilda M. (mother) appeals from the juvenile court’s order
severing her parental rights to G.M. and T.M. For the reasons that follow,
we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2            Mother is the biological parent of the subject children, who
were born in August 2010 and March 2015.1 The Department of Child
Safety (DCS) became involved in their parent-child relationship after DCS
received a report in March 2015 that T.M. had been born substance exposed
to marijuana. Mother tested negative for illicit substances at the hospital
after T.M.’s birth, but admitted to sporadic use of marijuana during her
pregnancy. She denied using other drugs. Due to mother’s willingness to
participate in in-home services that DCS would provide, mother was
discharged for the hospital with T.M. after a DCS case manager consented
to her doing so.

¶3            Over the subsequent few weeks, however, mother failed to
keep in contact with DCS, and DCS was unable to locate mother. DCS
ultimately learned that mother had been arrested on April 13, 2015, after a
domestic violence dispute with her roommate. Mother was released the
next day, and left the residence she shared with her roommate. She left G.M.
with her roommate, and reportedly “bounc[ed] around from house to
house” with T.M. DCS intervened and took temporary custody of both
children and placed them in the same licensed foster home. DCS also filed
a petition in which it alleged the children were dependent due to mother’s
neglect, based on substance-abuse, domestic violence (not involving the
children), and mental illness.

¶4          The juvenile court found the children dependent in July 2015
and approved a case plan of family reunification. Mother agreed with DCS


1     The children’s alleged fathers are not parties of this appeal.


                                     2
                          WILDA M. v. DCS, et al.
                           Decision of the Court

to participate in court-ordered services, including substance-abuse services,
random drug testing, a psychological evaluation, parent-aide services, and
supervised visits with the children. She also agreed to “self-refer” for anger
management and domestic-violence classes. Mother participated in the
DCS services, and had supervised visits with her children twice each week.
However, mother failed to consistently submit to drug testing, and
submitted diluted urine samples. Mother eventually completed an out-
patient substance-abuse program in October 2015, however, she
subsequently tested positive for alcohol consumption.

¶5             Because mother had continued a romantic relationship with a
convicted felon while on probation for a prior aggravated DUI conviction,
her probation was revoked. She was then sentenced to serve 2.5 years of
incarceration. Mother expected to be released from prison in May 2017, but
her maximum end date is December 2017. DCS did not facilitate in-person
prison visits between mother and her children, but she had telephonic visits
with them.

¶6            The superior court granted DCS’s request to change the case
plan to severance and adoption and DCS moved to sever mother’s parental
rights on the length-of-felony-sentence ground in March 2016. See Arizona
Revised Statutes (A.R.S.) section 8-533(B)(4). At the contested severance
hearing in October 2016, the DCS case manager testified that after mother’s
release, mother would not likely be reunited with the children for another
year because mother would need to reestablish a relationship with the
children, demonstrate stability, and complete anger management and
substance-abuse treatment.2 The case manager also testified that the
children’s placement was willing to adopt them.

¶7            In December 2016, the court issued an order severing
mother’s parental rights. The court found that the state had met its burden
in proving the statutory ground, and that termination of mother’s parental
rights was in the children’s best interests. Mother timely appealed to this
court. We have jurisdiction pursuant to A.R.S. §§ 8-235(A) (2014), 12-
120.21(A)(1) (2016), and -2101(A)(1) (2016).



2      Notably, the record shows that during her incarceration mother had
participated in various services, including over ten months of “Confronting
Addictive Behaviors,” Women in Recovery, twenty hours of DUI
programming through Mothers Against Drunk Driving (MADD), and auto
tech and graphic arts classes.



                                      3
                          WILDA M. v. DCS, et al.
                           Decision of the Court

                               DISCUSSION

¶8            The sole issue on appeal is whether the juvenile court erred in
finding that the termination of mother’s parental rights was in the
children’s best interests. Mother does not challenge the juvenile court’s
finding of the requisite statutory ground.

¶9            As relevant here, mother argues that DCS failed to meet the
evidentiary standard to establish that the children would accrue an
affirmative benefit from the termination of mother’s parental rights, or be
harmed by continuing the parent-child relationship. The evidence in the
record from the juvenile court indicates otherwise.

¶10            The best interest inquiry “must include a finding as to how
the child would benefit from a severance [of the parent-child relationship]
or be harmed by the continuation of the relationship.” Maricopa Cty. Juv.
Action No. JS-500274, 167 Ariz. 1, 5, 804 P.2d 730, 734 (1990). In evaluating
whether severance is in a child’s best interest, the juvenile court is required
to conduct the inquiry considering “the totality of the circumstances.”
Dominque M. v. Dep’t of Child Safety, 240 Ariz. 96, 99, ¶ 12, 376 P.3d 699, 702
(App. 2016). Therefore, even where a bond exists between a parent and her
child—as mother argues exists in this matter, that bond is not dispositive in
the best interest analysis. See id. at 98, ¶ 12, 376 P.3d at 701.

¶11             This court has also held that a finding that severance is in a
child’s best interest may be accomplished by a showing, by preponderance
of the evidence, that a child is adoptable3 and the current placement is
meeting the child’s needs. See Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207
Ariz. 43, 50, ¶ 19, 83 P.3d 43, 50 (App. 2004).

¶12          As noted above, at the time of the severance hearing in
October 2016, mother was expected to be away from G.M. and T.M. for
approximately another year, after being incarcerated since November 2015.
Considering that, according to DCS, mother would need additional time to
demonstrate her ability to provide stability and care for her children and to
complete her rehabilitative services, any reunification between mother and
the children would, at best, be prolonged. During that time, the children


3      See Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 352, 884
P.2d 234, 238 (App. 1994) (“[DCS] need not show that it has a specific
adoption plan before terminating a parent’s rights; [DCS] must show that
the children are adoptable.”).



                                      4
                          WILDA M. v. DCS, et al.
                           Decision of the Court

could be left in limbo, for an uncertain period, in the state’s custody. Under
these circumstances, DCS’s testimony that the children’s placement had
been meeting their needs and was willing to adopt the children, was more
than sufficient to support the court’s finding that termination of mother’s
parental rights was in the children’s best interests.

                              CONCLUSION

¶13          Accordingly, we affirm the juvenile court’s order terminating
mother’s parental rights to both children.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5